Citation Nr: 0410799	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from November 1941 to 
April 1945.  He died in March 2001.  The appellant is his 
surviving spouse. 

The issues of entitlement to service connection for the cause of 
the veteran's death, and entitlement to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35, 
come before the Board of Veterans' Appeals (Board) from a February 
2002 decision of the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By a statement of the 
case determination in April 2003, entitlement to accrued benefits 
was denied.  A substantive appeal, VA Form 9, was thereafter 
received in June 2003.  With resolution of doubt in the 
appellant's favor, the Board will accept jurisdiction as to the 
accrued benefits issue.

In her substantive appeal, the appellant appears to raise the 
issue of entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  This issue 
has not been adjudicated by the RO and is not currently before the 
Board.  It is referred to the RO for appropriate action.  

The issue of entitlement to service connection for the cause of 
the veteran's death will be addressed in the Remand portion of 
this decision.  As the issue of basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 is inextricably 
intertwined with the cause of death claim, a decision on that 
issue will be deferred until the development requested in the 
Remand is completed.  


FINDING OF FACT

The veteran did not have a claim for, or entitlement to, any VA 
benefit due and unpaid pending at the time of his death.  


CONCLUSION OF LAW

The payment of accrued benefits is not warranted.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2003); 67 Fed. Reg. 65707 - 
65708 (Oct. 28, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  

Notice

The appellant was advised of the legal criteria pertinent to the 
issue of entitlement to accrued benefits, and there is no factual 
dispute to which development of the evidence would be pertinent. 
She submitted her contentions and has not identified any evidence 
that would support the claim.

As there is no need to develop evidence, there is nothing of which 
to notify the appellant. Rigidly following the demands of 
Quartuccio in this case merely exalts form over substance and 
serves no purpose beneficial to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided). The record as a whole shows that VA has 
informed the appellant of the requirements of the law regarding 
her claim.

The Court has held that "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 
(1991). See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where 
law is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. Brown, 
8 Vet. App. 92 (1995).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate the 
claim that has been addressed in this decision.  The veteran's 
claims file was fully reviewed and appeared complete.  There is no 
indication that there exists any evidence which has a bearing on 
the issue adjudicated here that has not been obtained.  The 
appellant has been accorded ample opportunity to present evidence 
and argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the record.  
Hence, VA's duty to assist the appellant in the development of the 
claim addressed in this decision has been satisfied.  

II.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and unpaid 
for a period not to exceed two years) to which the veteran was 
entitled at the time of his death under existing ratings or based 
on evidence in the file or constructively of record at the time of 
his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2003).  A claim for such benefits must be filed within one year 
of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2003).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  See also, Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim upon 
which to derive his or her own application).  

The term "pending claim" means an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2003).  See 
also, 38 C.F.R. §§ 20.1103, 20.1104 (2003).  

In the present case, the veteran died in March 2001, and the 
appellant filed her claim in April 2001.  However, a review of the 
veteran's file reveals that he did not have any claims pending at 
the time of his death.  In September 2000, the veteran filed a 
claim for entitlement to non-service connected pension benefits, 
including with the aid and attendance benefit because he had been 
placed in a nursing home.  In a December 2000 rating decision, the 
claim was granted.  In a December 2000 letter accompanying the 
rating decision, the veteran was informed that the pension benefit 
was greater than his service-connected compensation benefit.  
Furthermore, the pension award included an aid and attendance 
allowance and nursing home expenses because he was in the 
Mississippi State Veteran's Nursing Home.  This represents a 
complete grant of the benefit sought by the veteran and no further 
issue remained in controversy.  Consequently, the Board concludes 
that there is no basis for the award of any accrued benefits.  


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  

A review of the file reveals that the veteran had established 
service connection for conversion reaction manifested by 
complaints of back pain, and bilateral trench foot during his 
lifetime.  His combined disability rating was 40 percent.  He died 
in March 2001.  The death certificate listed the immediate cause 
of death as an acute myocardial infarction due to coronary artery 
disease.  Other significant conditions noted as contributing to 
death, but not resulting in the underlying cause of death, were 
Alzheimer's dementia, a stroke, and dysphagia.  Presently, the 
appellant asserts that the veteran's service-connected neurosis 
and the medication he took during his life to control this 
disability, contributed to cause his Alzheimer's dementia.  Under 
these circumstances, the Board finds that consistent with the duty 
to assist the appellant, a medical opinion is necessary in order 
to ascertain whether any service-connected disability caused or 
aggravated his Alzheimer's dementia, and whether the Alzheimer's 
dementia, which was listed as a condition that contributed to his 
death, hastened or otherwise contributed materially to the 
veteran's death.  

Accordingly, this appeal is remanded for the following actions: 

1.  The veteran's claims file should be referred to an appropriate 
specialist to ascertain whether any service-connected disability 
caused, or contributed substantially or materially to cause, the 
veteran's death.  After a thorough review of the file, the 
examiner should indicate for the record whether the veteran's 
fatal coronary artery disease was proximately due to his service-
connected conversion reaction and/or bilateral trench foot; or 
whether any service-connected disability (including the 
medications he took for his conversion reaction) caused or 
chronically aggravated his Alzheimer's dementia.  If the examiner 
finds that the Alzheimer's dementia was caused or chronically 
aggravated by service-connected disability, to include due to 
medications utilized to treat the service-connected conversion 
reaction, the examiner should additionally opine whether the 
Alzheimer's dementia hastened, or otherwise contributed materially 
to the veteran's death.  The examiner should provide a thorough 
explanation for the opinions provided.  

2.  Upon completion of the above, the claims for service 
connection for the cause of the veteran's death, and entitlement 
to basic eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 should be re-adjudicated.  If any 
determination remains adverse to the appellant, she should be 
furnished a supplemental statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The appellant need take no action until otherwise notified; 
however, she has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



